Name: Council Regulation (EEC) No 1239/89 of 3 May 1989 amending Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  plant product
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 35 COUNCIL REGULATION (EEC) No 1239 / 89 of 3 May 1989 amending Regulation (EEC) No 2358 / 71 on the common organization of the market in seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2358 / 71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3997/ 87 ( 2 ), and in particular Article 3 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas seeds are produced in the Community of varieties of rice (Oryza sativa) of both the indica type or profile and the japonica; whereas so that , if necessary , aid can be set at different levels for the two variety groups they should be distinguished ; whereas the Annex to Regulation (EEC) No 2358 / 71 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 In the third line of the column headed 'Description' in the Annex to Regulation (EEC) No 2358 / 71 'Oryza sativa L. ' is replaced by: ''Oryza sativa L.  japonica type varieties  indica type varieties' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES ( ») OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 2 ) OJ No L 377 , 31 . 12 . 1987 , p . 36 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 99 .